Title: Thomas Jefferson to Thomas Cooper, 12 September 1818
From: Jefferson, Thomas
To: Cooper, Thomas


          
            Dear Sir
            Monticello
Sep. 12. 18.
          
          Your letters of Aug. 26. Sep. 1. 2. 3. were recieved yesterday evening. I returned from the warm springs a few days ago, in prostrated health, from the use of the waters. their effect, and the journey back reduced me to the last stage of exhaustion; but I am recovering. we shall all be happy to recieve here mrs Cooper, yourself & M. Correa, and expect that according to former request you will land here and make Monticello your head quarters. mrs Cooper will find my daughter & granddaughters anxious to make her easy & happy here; and the steady progress of my convalescence ensures my being well by the time of your arrival. I have spoke to the President on the subject of mr Say & Nuttal; he will do every thing he can lawfully do. on the subject of the Medical school, you will know, when you come, what the Commrs at Rockfish gap have proposed. I cannot yet set erect to write and writing with pain I must do it with brevity.  in hopes of seeing yourself and party about the time proposed, I salute you with constant frdship & respect.
          Th: Jefferson
        